Citation Nr: 1539692	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-10 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 2, 2010 for the award of service connection for bipolar disorder type I.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from January 1985 to January 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO, inter alia, denied the Veteran's claim for an effective date earlier than February 2, 2010 for the award of service connection for bipolar disorder type I.  In April 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.

In April 2015, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  At the hearing, the Veteran submitted additional evidence in support of his claim, namely a January 2015 psychiatric medical record. The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly submitted evidence at the hearing.  See 38 C.F.R. § 20.1304 (2015). 

As for the matter of representation, the Board observes that, in April 2011, the Veteran submitted a VA Form 21-22 (Appointment of Veteran Service Organization as Claimant's Representative) in which he appointed the Disabled American Veterans as his representative.  In June 2015, VA received correspondence from Jonathan Bruce entitled "Motion to Withdraw as Counsel" indicating that he would no longer be able to continue to represent the Veteran.  However, the Board notes that VA has never received a properly executed VA Form 21-22a (Appointment of Individual as Claimant's Representative) designating Jonathan Bruce as the Veteran's attorney.  There is therefore no change in representation.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.   A review of the documents in VBMS reveals the an April 2015 hearing transcript, August 2015 VA back and mental disorders Disability Benefits Questionnaire (DBQ) reports and private psychiatric treatment notes dated through May 2014.  The Veteran has not waived AOJ consideration of this evidence, which were received after the issuance of the March 2013 SOC; however, such evidence is not relevant to the instant claim and no such waiver is required.  38 C.F.R. § 20.1304(c) (2015).  The remaining documents in the Virtual VA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished. 

2.  The RO denied service connection for a neuropsychiatric condition in a May 1993 rating decision.  Although the Veteran was notified of this decision in a May 6, 1993 letter, there is no NOD objecting to this determination in the record nor has the Veteran alleged filed such a NOD.

3.  No new and material evidence was received during the one-year appellate period following the May 6, 1993 notification of the May 1993 RO denial of service connection for a neuropsychiatric condition, and additional evidence associated with the claims file since the May 1993 denial does not include relevant official service department records that existed but were not associated with the claims file when VA first decided the claim.

4.  On February 2, 2010, the RO received the Veteran's request to reopen a claim for service connection for a psychiatric condition.

5. The claims file includes no statement or communication from the Veteran, or other document, received after the May 1993 denial but prior to February 2, 2010, that constitutes a pending claim for service connection for a psychiatric condition.



CONCLUSION OF LAW

The claim for an effective date earlier than February 2, 2010 for the award of service connection for bipolar disorder type I is without legal merit.  38 U.S.C.A.   §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.156, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Pertinent to the  Veteran's earlier effective date claim, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, this claim lacks legal merit.  As the law is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   

As regards the April 2015 Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.      § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the April 2015 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal as entitlement to an effective earlier than February 2, 2010 for the award of service connection for bipolar disorder.  The hearing transcript reflects appropriate exchanges between the Veteran, his representative and the undersigned Veterans Law Judge regarding the basis of the Veteran's claim and the evidence associated with the record.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned Veterans Law Judge did not explicitly suggest the submission of any additional evidence, such omission was harmless.  

As explained below, because the Veteran does not qualify for an earlier effective date as a matter of law, there is no existing, relevant evidence which changes the disposition of the claim.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing. 

II.  Earlier Effective Date

The Veteran seeks an effective date prior to February 2, 2010 for the award of service connection for bipolar disorder type I.  Specifically, he contends that an effective date of September 8, 1992, the date he originally filed his claim for benefits, is  warranted, as he had his current psychological condition at that time.  He also alleges that he "had no idea" that he could appeal the original denial of the claim but acknowledged during his April 2015 hearing that he had received the May 1993 rating decision denying his claim for service connection for a neuropsychiatric condition.

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A.          § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R.      § 3.400(q).   

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p). Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.   

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A.        § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

The basic facts in this case are not in dispute.  The Veteran filed an initial claim for benefits in September 1992.  The RO denied service connection for a neuropsychiatric condition in a May 1993 rating decision.  Although the Veteran was notified of this decision in a May 6, 1993 letter, there is no NOD objecting to this determination in the record nor has the Veteran alleged filed such a NOD.
Subsequently, the RO received correspondence from the Veteran which was accepted as a petition to reopen a claim for service connection for a mental health condition on February 2, 2010.  The RO, in a March 2011 rating decision, granted service connection for bipolar disorder type I and assigned an initial rating, effective February 2, 2010.  This award was based on the date the petition to reopen a claim for service connection for bipolar disorder was received by VA.

While the Veteran asserts that his entitlement to an earlier effective date for the grant of service connection for this disability, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

The Board notes, initially, that because the Veteran did not appeal the May 1993 denial, that decision is final.  See 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.200. 20.201, 3.104, 20. 302, 20.1103 (2015).

With regard to the Veteran's general assertion that he did not receive notice of his appellate rights with the May 1993 rating decision, the Board notes that he testified during his April 2015 hearing that he had received the May 6, 1993 letter informing him that his psychiatric condition had been denied.  The Board further notes that the record contains a May 1993 rating decision and notification letter addressed to the Veteran and that these documents were not returned to VA as undeliverable.  Moreover, there is a presumption of regularity under which it presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly handling claims submitted by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by the Veteran or his representative are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  The Board also notes that the May 1993 letter lists VA Form 4107, "Your Rights To Appeal Our Decision," as an enclosure.  Hence, in this case, the Veteran's unsupported contention that he never received a copy of the May 1993 letter is insufficient to rebut the presumption that VA properly handled the Veteran's claim

Moreover, no pertinent exception to finality of the May 1993 denial applies. As explained below , no new and material evidence pertinent to the claim was received within the one-year appeal period following the notice of the May 1993 denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  

 The Board notes that the Veteran has submitted various documents, including several letters he had written to his mother during service, letters his mother had written various officers during his service and a July 1988 letter to the Veteran's mother from the Director of Service to Military, Families and Veterans, all addressing his mental status.  Consideration of whether such documents constitute newly received service department records under the provisions of 38 C.F.R.  § 3.156(c) is therefore necessary.  This regulation provides that for any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.   38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R.§ 3.156(c)(2).

Official service department records have been interpreted to include service records received from the JSRRC and the summary reports prepared in reliance on those service records, notwithstanding that the report itself is "generated" on behalf of the pending claim.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App. 63, 66 (2008). 

Although these letters were in existence at the time of the May 1993 rating decision but not associated with the claims file, such records are not official service department records as they were generated or created by the Veteran, his mother and a representative from Cruz Roja Americana (the American Red Cross), a volunteer organization.  The provisions of 38 C.F.R. § 3.156(c) specifically requires the receipt of official service department records and the mere fact that these documents are dated during the Veteran's service and reference his mental status does not render them official service department records as they were not generated or created by a service department.  The provisions of 38 C.F.R. § 3.156(c) are therefore not applicable to this claim. 

Moreover, the claims file includes no statement or communication from the Veteran, received after the May 1993 denial but prior to February 2, 2010, that constitutes a pending claim for service connection for a psychiatric condition.  While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.   

Here, while the claims file contains various private treatment records received prior to February 2, 2010 documenting treatment for a variety of orthopedic and other physical disabilities, these records do not show any reference to , or to a desire for, service connection for bipolar disorder type I.  Notably, while the record contains an undated private psychiatric report documenting evaluations in 2008 and 2009, this document was not received by VA until March 30, 2010, after the currently assigned effective date.  See 38 C.F.R § 3.157 (b)(2) (the date of receipt of evidence from a private physician can be accepted as a claim).  Thus, these records cannot constitute an earlier, pending claim for service connection.

Therefore, there is no correspondence from the Veteran, or other document or evidence, dated or received after the final, May 1993 denial but prior to February 2, 2010, that could be interpreted as either new and material evidence during the appellate period following the May 1993 denial, or an informal claim for this benefit; notably, the Veteran has not alleged that there was an informal claim for this benefit prior to February 2, 2010.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  However, in this case, the claims file contains no communication from the Veteran at any time prior to after May 1993 but prior February 2, 2010 that put VA on notice that potential entitlement to service connection for bipolar disorder type I had arisen.   

Thus, while the e Veteran and his representative generally argue that an earlier effective date is warranted as the Veteran's current psychiatric condition was present at the time of his original September 1992 claim, such argument is simply without legal merit.  As noted above, the original claim was denied in May 1993.  Thereafter, the Veteran was determined to have filed a petition to reopen his claim for service connection on February 2, 2010, and, pursuant to that claim, service connection was ultimately granted, effective the February 2, 2010 date of the reopened claim..  

When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.   38 C.F.R. § 3.400(q).   As explained above, however, the Veteran did not appeal the May 1993 rating decision, no subsequent claim for the benefits awarded or new and material evidence was received any time between the May 1993 denial and the February2010 correspondence construed as a request to reopen, nor were additional relevant service records received, warranting reajudication of the claim.  As the May 1993 denial finally resolved the September 1992 claim, and an effective prior to May 1993 is thus legally precluded, and in light of all the above,  the appropriate effective date for the award of benefits is the date of filing of the reopened claim.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for bipolar disorder type I, earlier than February 2, 2010, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than February 2, 2010, for the award of service connection for bipolar disorder type I, is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


